Title: From James Madison to Joseph C. Cabell, 10 May 1823
From: Madison, James
To: Cabell, Joseph C.


        
          Dear Sir
          Montpellier May 10. 1823
        
        On the rect. of yours of Apl. 16. I took occasion to ascertain the ideas of Mr. Jefferson on the subjects of it.
        As to the Lectures, it is supposed that the rooms in the Pavillions will contain as many students, viz 150 each, as can be conveniently addressed by the Professors: and that as the Pavillions shall be respectively appropriated

to them, the rooms in which the eyes as well as the ears are to be employed may have the rising seats fitted up. The oval rooms in the Rotunda which will hold 300 are considered too large for the Lecturing voice; the proper remedy for a greater number than can be accomodated in the ordinary rooms, being a division of the Students into successive audiences, and a repetition of the Lecture by the Professor. The apparatus where too large for shelves in the Lecturing rooms may find a place in adjacent Dormitories thro’ communicating doors. For astronomical purposes, an eye is had to the houses now occupied by Mr. Brockenbrough, as competent in the beginning, and as fitted perhaps by their insulated & elevated position, to be permanently improved & so applied. If the professor should prefer adjoining Dormitories for his apparatus, these will be a resource. For the Chemical Experiments requiring furnaces &c rooms can be prepared under the Oval rooms of the ground floor of the Rotunda where there will be abundant space.
        Should any thing in these ideas be found inapplicable, there will be time & opportunity for readjusting them; particularly in reference to the manner of finishing the interior of the Rotunda rooms. With great esteem & cordial regards
        
          James Madison
        
      